Citation Nr: 0715953	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type I diabetes 
(claimed as type II), to include as a result of exposure to 
Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease (CAD), diabetic retinopathy and renal insufficiency, 
secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, with unverified subsequent Reserve service. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's type I diabetes is related to 
service, or that may it be so presumed. 

2.  The competent medical evidence, overall, demonstrates 
that the veteran has type I diabetes, not type II.

3.  The competent medical evidence, overall, does not 
demonstrate that the veteran's CAD, diabetic retinopathy and 
renal insufficiency are related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for type I diabetes (claimed as type 
II), to include as a result of exposure to Agent Orange, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Service connection for CAD, secondary to diabetes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

3.  Service connection for diabetic retinopathy, secondary to 
diabetes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2006).

4.  Service connection for renal insufficiency, secondary to 
diabetes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  Type 2 diabetes shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 
2001."  Among other things, this law added diabetes mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure (codifying regulation which had been in 
effect since July 2001), and provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed).

For the purposes of section 3.307, the term "herbicide 
agent" means a chemical in a herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered a 
herbicide agent and will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Turning to direct service connection, the veteran's service 
medical records are negative for relevant complaints, 
symptoms, findings or diagnoses.  Thus they are evidence 
against direct the veteran's claim.  Post-service VA and 
private medical records show diagnoses of diabetes type I.  
However, they do not include a medical opinion directly 
linking the veteran's diabetes type I to his service, or 
medical evidence demonstrating such a relationship, and 
indicate a disorder that began many years after service.  
Thus, they are evidence against direct service connection.  

Turning to presumptive service connection, the Board observes 
that the earliest record of treatment for diabetes is a 
September 1974 VA outpatient treatment record that relates 
the veteran's own subjective history of diabetes mellitus for 
3 1/2 years.  This history puts the onset of diabetes mellitus 
in early 1971, still more than one year after the veteran's 
separation.  Moreover, there is no competent medical evidence 
corroborating this history.  A medical evaluation that is 
merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

Further, while later seeking treatment, the veteran 
contradicted his own history .  He reported a 7-year history 
of diabetes mellitus during VA treatment in December 1981 and 
a 12-year history during VA treatment in August 1987, putting 
the onset of diabetes in 1974 and 1975.  Thus, overall the 
post-service medical records are evidence against service 
connection on a presumptive basis.  

According to a November 2004 VA examination report, the 
veteran related being diagnosed with diabetes type I at age 
22, which the Board notes would be in 1967.  As noted, 
however, the competent medical evidence does not corroborate 
this history and thus it is not probative evidence for direct 
or presumptive service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Such statements are found to only provide more 
evidence against this claim.

The Board also finds that the preponderance of the evidence 
is against service connection for diabetes type II, to 
include as due to exposure to Agent Orange.  The competent 
medical evidence, overall, shows that the veteran does not 
have this condition.  

The Board is aware that a December 2003 private medical 
report provides a diagnosis of diabetes type II with eye 
manifestations.  In an April 2004 letter, a private medical 
doctor provides that he treated the veteran in the early 
1970's for diabetes type II, while the veteran was on active 
reserves.  

On the other hand, the report of a November 2004 VA 
examination provides that the examiner reviewed the veteran's 
claims file.  It provides a pertinent diagnosis of diabetes 
type I.  In an addendum, the examiner stated that the results 
of additional testing further supported the diagnosis of 
diabetes type I.  She noted that it was not as likely as not 
that the veteran had diabetes type II; he had type 1, which 
was not secondary to Agent Orange exposure.  

The Board find that the VA diagnosis of diabetes type I 
outweighs the private diagnoses of diabetes type II.  The VA 
diagnosis was based on a review of the entire medical 
evidence, including the private diagnoses.  The VA diagnosis 
is supported with references to the results of current 
clinical testing.  This fact is particularly important, in 
the Board's judgment, as the references make for a more 
convincing rationale.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of diabetes type II.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes the assertions by the veteran and his 
sister that he currently has diabetes type I or II, related 
to his service or in-service exposure to Agent Orange.  The 
veteran and his sister, however, are not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as a medical 
diagnosis or an opinion as to the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, their assertions cannot 
constitute competent medical evidence that his diabetes type 
I is related to active duty, or that he has a current 
diagnosis of diabetes type II.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for diabetes type I, 
claimed as type II.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's claim for service connection for 
CAD, diabetic retinopathy and renal insufficiency, the 
veteran has contended that these conditions are the result of 
his diabetes.  As discussed above, the preponderance of the 
evidence shows that the veteran's diabetes type I was not 
incurred in or aggravated by his active duty.  The veteran 
has provided no evidence otherwise linking his CAD, diabetic 
retinopathy and renal insufficiency to his active service or 
showing that they were manifest to a compensable evaluation 
within an applicable presumptive period.  38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309.  As the veteran's diabetes type I is 
not service-connected, his claim for service connection for 
CAD, diabetic retinopathy and renal insufficiency, secondary 
to diabetes, must be denied as a matter of law.  Where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 425 (1994).  Therefore, 
the veteran's claim for service connection for CAD, diabetic 
retinopathy and renal insufficiency, secondary to diabetes, 
is denied as lacking legal merit.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2003 and June 
2005; a rating decision dated in March 2004; a statement of 
the case dated in November 2004; and supplemental statements 
of the case dated in August 2005 and June 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that the letters to the veteran provide 
adequate notice under Pelegrini.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence to the veteran in March 2006 provided Dingess 
notice.  Simply stated, based on the notice already provided 
to the veteran cited above, a further amended notice to the 
veteran would not provide a basis to grant these claims.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  With respect to service medical 
records from the veteran's Reserve service, the National 
Personnel Records Center has informed VA that no additional 
service medical records are available.  At any rate, the 
veteran has testified that such service medical records would 
not disclose diabetes because he was controlling it at that 
time with medication.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for type I diabetes (claimed as type II), 
to include as a result of exposure to Agent Orange, is 
denied.

Service connection for CAD, secondary to diabetes, is denied.

Service connection for diabetic retinopathy, secondary to 
diabetes, is denied.

Service connection for renal insufficiency, secondary to 
diabetes, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


